THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






Exhibit 10.21
THE CHEFS’ WAREHOUSE, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
(Officers and Employees)
     THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and
entered into as of this ____ day of _____________, 20__ (the “Grant Date”), by
and between The Chefs’ Warehouse, Inc., a Delaware corporation (together with
its Subsidiaries and Affiliates, the “Company”), and __________________ (the
“Optionee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in The Chefs’ Warehouse, Inc. 2011 Omnibus Equity
Incentive Plan (the “Plan”).
     WHEREAS, the Company has adopted the Plan, which permits the issuance of
stock options for the purchase of shares of the common stock, par value $0.01
per share, of the Company (the “Shares”); and
     WHEREAS, the Company desires to afford the Optionee an opportunity to
purchase Shares as hereinafter provided in accordance with the provisions of the
Plan.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Grant of Option.
          (a) The Company grants as of the date of this Agreement the right and
option (the “Option”) to purchase __________ Shares, in whole or in part (the
“Option Stock”), at an exercise price of _________________________ and No/100
Dollars ($_________) per Share, on the terms and conditions set forth in this
Agreement and subject to all provisions of the Plan. The Optionee, holder or
beneficiary of the Option shall not have any of the rights of a stockholder with
respect to the Option Stock until such person has become a holder of such Shares
by the due exercise of the Option and payment of the Option Payment (as defined
in Section 3 below) in accordance with this Agreement.
          (b) The Option shall be a non-qualified stock option. In order comply
with all applicable federal, state or local tax laws or regulations, the Company
may take such action as it deems appropriate to ensure that all applicable
federal, state or other taxes are withheld or collected from the Optionee.
     2. Exercise of Option.


          (a) Except as otherwise provided herein, this Option shall become
vested and exercisable only if both (i) the Optionee has remained continuously
employed by the Company through the third anniversary of the Grant Date (the
“Service-Vesting Condition”), and (ii) a Trading Price (as defined below) of $30
has been achieved or, in the event of a Change in Control, the consideration per
Share paid or delivered in connection with the Change in Control is at least $30
(the “Market-Vesting Condition”). For purposes of this Agreement, “Trading
Price” means the volume-weighted average closing price of a Share, as reported
on the NASDAQ composite transaction reporting system, for a twenty (20)
consecutive trading day period. For the avoidance of doubt, it is noted that,
except as otherwise provided herein, the Option may not be exercised prior to
the third anniversary of the Grant Date, whether or not the Market-Vesting
Condition is satisfied prior to such anniversary date.
 
 

          (b) Notwithstanding the above, the Service-Vesting Condition shall be
deemed satisfied with respect to 100% of the Option Stock in the event of the
Optionee’s death, Disability or Retirement, provided the Optionee has remained
continuously employed by the Company from the date of this Agreement to such
event. In no event, however, may the Option be exercised unless the
Market-Vesting Condition has been satisfied by the date of the Optionee’s death,
Disability or Retirement or such later date as of which the Option terminates
pursuant to Section 4 below.
          (c) Notwithstanding the foregoing, in the event of a Change in
Control, (i) if the Market-Vesting Condition is satisfied as of the Change in
Control and the Change in Control occurs prior to satisfaction of the
Service-Vesting Condition, and provided further the Option is assumed in the
Change in Control transaction under the terms set forth




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






in Section 13.3 of the Plan, this Option shall vest upon satisfaction of the
Service-Vesting Condition except that in the event the Optionee’s employment
with the Company (or its successor) is terminated by (A) the Optionee for Good
Reason, or (B) the Company for any reason other than for Cause (as defined in
the Plan, unless otherwise defined in an applicable service agreement), this
Option shall vest and become exercisable with respect to 100% of the Option
Stock (but only to the extent such Option has not otherwise terminated or become
exercisable); (ii) if the Market-Vesting Condition is satisfied as of the Change
in Control and the Option is not assumed in the Change in Control transaction
under the terms set forth in Section 13.3 of the Plan, the Service-Vesting
condition shall be deemed satisfied and this Option shall vest and become
exercisable with respect to 100% of the Option Stock immediately prior to the
Change in Control (but only to the extent such Option has not otherwise
terminated or become exercisable); (iii) if the Market-Vesting Condition is not
satisfied as of the Change in Control, this Option shall terminate immediately
prior the Change in Control and become void and of no effect.
     3. Manner of Exercise. The Option may be exercised in whole or in part at
any time within the period permitted hereunder for the exercise of the Option,
with respect to whole Shares only, by serving written notice of intent to
exercise the Option delivered to the Company at its principal office (or to the
Company’s designated agent), stating the number of Shares to be purchased, the
person or persons in whose name the Shares are to be registered and each such
person’s address and social security number. Such notice shall not be effective
unless accompanied by payment in full of the Option Price for the number of
Shares with respect to which the Option is then being exercised (the “Option
Payment”) and, except as otherwise provided herein, cash equal to the required
withholding taxes as set forth by Internal Revenue Service and applicable state
and local tax guidelines for the employer’s minimum statutory withholding. The
Option Payment shall be made in cash or cash equivalents or, at the discretion
of the Committee, in whole Shares previously acquired by the Optionee and valued
at the Shares’ Fair Market Value on the date of exercise (or next succeeding
trading date if the date of exercise is not a trading date), or by a combination
of such cash (or cash equivalents) and Shares. Subject to applicable securities
laws and the consent of the Committee, the Optionee may also exercise the Option
(a) by delivering a notice of exercise of the Option and by simultaneously
selling the Shares of Option Stock thereby acquired pursuant to a brokerage or
similar agreement approved in advance by proper officers of the Company, using
the proceeds of such sale as payment of the Option Payment, together with any
applicable withholding taxes, or (b) by directing the Company to withhold that
number of whole Shares otherwise deliverable to the Optionee pursuant to the
Option having an aggregate Fair Market Value at the time of exercise equal to
the sum of the Option Payment and the amount necessary to satisfy any applicable
withholding obligations.
     4. Termination of Option. The Option will expire ten (10) years from the
date of grant of the Option (the “Term”) with respect to any then unexercised
portion thereof, unless terminated earlier as set forth below:
          (a) Termination by Death. If the Optionee’s employment by the Company
terminates by reason of death, this Option may thereafter be exercised by the
legal representative of the estate or by the legatee of the Optionee under the
will of the Optionee, but only if the Market-Vesting Conditions has been
satisfied, for a period of one (1) year from the date of death or until the
expiration of the Term of the Option, whichever period is the shorter.
          (b) Termination by Reason of Disability. If the Optionee’s employment
by the Company terminates by reason of Disability, this Option may thereafter be
exercised by the Optionee or personal representative or guardian of the
Optionee, as applicable, but only if the Market-Vesting Conditions has been
satisfied, for a period of three (3) years from the date of such termination of
employment or until the expiration of the Term of the Option, whichever period
is the shorter.
          (c) Termination by Retirement. If the Optionee’s employment by the
Company terminates by reason of Retirement, this Option may thereafter be
exercised by the Optionee, but only if the Market-Vesting Condition has been
satisfied, for a period of three (3) years from the date of such termination of
employment or until the expiration of the Term of the Option, whichever period
is the shorter.
          (d) Termination for Cause. If the Optionee’s employment by the Company
is terminated for Cause, this Option shall terminate immediately and become void
and of no effect.
          (e) Other Termination. If the Optionee’s employment by the Company
terminates for any reason other than for Cause, death, Disability or Retirement,
this Option may be exercised by the Optionee, to the extent the Service-Vesting
Condition was satisfied at the time of such termination, but only if the
Market-Vesting Condition has been




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






satisfied, for a period of three (3) months from the date of such termination of
employment or the expiration of the Term of the Option, whichever period is the
shorter.
     5. No Right to Continued Employment. The grant of the Option shall not be
construed as giving the Optionee the right to be retained in the employ of the
Company, and the Company may at any time dismiss the Optionee from employment,
free from any liability or any claim under the Plan.
     6. Adjustment to Option Stock. The Committee may make equitable and
appropriate adjustments in the terms and conditions of, and the criteria
included in, this Option in recognition of unusual or nonrecurring events (and
shall make the adjustments for the events described in Section 4.2 of the Plan)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles in accordance with the
Plan, whenever the Committee determines that such event(s) affect the Shares.
Any such adjustments shall be effected in a manner that precludes the material
enlargement of rights and benefits under this Award.
     7. Amendments to Option. Subject to the restrictions contained in the Plan,
the Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Option, prospectively or
retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of the
Optionee or any holder or beneficiary of the Option shall not to that extent be
effective without the consent of the Optionee, holder or beneficiary affected.
     8. Limited Transferability. Except as otherwise provided by the Committee,
during the Optionee’s lifetime, this Option can be exercised only by the
Optionee, and this Option may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Optionee other than by will
or the laws of descent and distribution. Any attempt to otherwise transfer this
Option shall be void. No transfer of this Option by the Optionee by will or by
laws of descent and distribution shall be effective to bind the Company unless
the Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer.
     9. Reservation of Shares. At all times during the term of this Option, the
Company shall use its best efforts to reserve and keep available such number of
Shares as shall be sufficient to satisfy the requirements of this Agreement.
     10. Plan Governs. The Optionee hereby acknowledges receipt of a copy of (or
electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof. The terms of this Agreement are governed by the terms of the
Plan, and in the case of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.
     11. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
     12. Notices. All notices required to be given under this Award shall be
deemed to be received if delivered or mailed as provided for herein to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.
 
 
 
 
 
 
To the Company:
 
The Chefs’ Warehouse, Inc.
100 East Ridge Road
Ridgefield, Connecticut 06877
Attn: Corporate Secretary
 
 
 
To the Optionee:
 
The address then maintained with respect to the Optionee in the Company’s
records.





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






 
     13. Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.
     14. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Optionee and the Company for all purposes.
     15. Successors in Interest. This Agreement shall inure to the benefit of
and be binding upon any successor to the Company. This Agreement shall inure to
the benefit of the Optionee’s legal representative and assignees. All
obligations imposed upon the Optionee and all rights granted to the Company
under this Agreement shall be binding upon the Optionee’s heirs, executors,
administrators, successors and assignees.
[The next page is the signature page]
 




--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






 
     IN WITNESS WHEREOF, the parties have caused this Non-Qualified Stock Option
Agreement to be duly executed effective as of the day and year first above
written.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THE CHEFS’ WAREHOUSE, INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OPTIONEE:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
 

 




